Case 1:18-cv-04047-LAK Document 111-2 Filed 03/04/20 Page 1 of 4




                          Exhibit 1
        Case 1:18-cv-04047-LAK Document 111-2 Filed 03/04/20 Page 2 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF                                     MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                      18-MD-2865 (LAK)
SCHEME LITIGATION

This document relates to all cases.


            [PROPOSED] ORDER GRANTING SKAT’S CONSENT MOTION

        Upon the Consent Motion of Plaintiff Skatteforvaltningen (“SKAT”), dated March 4,

2020, for an order requiring it to produce to the defendants in these actions (collectively,

“Defendants”) documents (the “Elysium documents”) SKAT received in its action pending

before the Dubai International Financial Centre Courts against Elysium Global (Dubai) Limited

and Elysium Properties Limited:

        WHEREAS, the Defendants in these actions have served document requests on SKAT

seeking production of the Elysium documents in SKAT’s possession, custody or control;

        WHEREAS, the Defendants’ requests are relevant to the parties’ claims and defenses in

these actions;

        WHEREAS, it is necessary for SKAT to produce the Elysium documents to the

Defendants in order to comply with its obligations in these actions under Rules 26 and 34 of the

Federal Rules of Civil Procedure;
          Case 1:18-cv-04047-LAK Document 111-2 Filed 03/04/20 Page 3 of 4




         WHEREAS, in order to ensure appropriate safeguards concerning its production of the

Elysium documents to the Defendants, SKAT will designate the Elysium documents as

Confidential1 under the Protective Order; and

         WHEREAS, Defendants acknowledge that, consistent with the limitation on the use of

Discovery Material in paragraph [21] of the Protective Order and the principle of data

minimization set forth in Article 5(c)(1) of the European Union’s General Data Protection

Regulation, the Defendants will use the Elysium documents solely for the purpose of these

actions or any Foreign Actions.

         IT IS HEREBY ORDERED THAT:

             1. SKAT shall produce to Defendants the Elysium Documents in its possession,

custody, or control, without withholding or applying redactions to any such documents.

             2. SKAT shall designate the Elysium Documents as Confidential under the

Protective Order and they shall constitute Confidential Material as defined therein.

             3. Use of the Elysium Documents shall be subject to all of the terms of the

Protective Order, including the provisions of paragraph [21] of that Order restricting the use

of Discovery Material to litigating the Actions and Foreign Actions, and prohibiting

Discovery Material from being used for any business, commercial, or other purposes.




1.   Capitalized terms not defined herein shall have the meanings ascribed to them in the Amended Stipulated
     Protective Order Governing Confidentiality of Discovery Materials. No. 18-md-2865, ECF No. __ (the
     “Protective Order”).

                                                         2
      Case 1:18-cv-04047-LAK Document 111-2 Filed 03/04/20 Page 4 of 4




      SO ORDERED.

Dated: New York, New York
       March __, 2020


                                         The Honorable Lewis A. Kaplan
                                         United States District Judge




                                     3
